Citation Nr: 0935158	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  09-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 through July 
2005.  During that time, the Veteran served in Iraq, where he 
was decorated with the Bronze Star for meritorious service.  
A Narrative for Award of Bronze Star Medal reflects that, 
while in Iraq, the Veteran was a member of a gun truck escort 
platform, participated in assisting servicemen who were 
injured in a motor vehicle accident which occurred during 
patrol, participated in a convoy to deliver election ballots 
to Samawah, Iraq, and took part in over 30 escort patrol 
missions in hostile areas.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which was mailed to the Veteran 
in March 2008.  In March 2008, the Veteran filed a Notice of 
Disagreement with the RO's decision.  After the Veteran was 
issued a Statement of the Case in March 2009, he filed a 
substantive appeal in April 2009, thereby perfecting his 
appeal.

In June 2009, the Veteran appeared and offered testimony at a 
Travel Board hearing held at the RO.  The issues outlined 
above are now appropriately before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran engaged the enemy in combat during his active 
duty service.

2.  The Veteran has not demonstrated any hearing loss.
 
3.  The evidence of record, on balance, demonstrates that the 
Veteran has experienced bilateral tinnitus since his active 
duty service.

4.  The evidence of record, on balance, does not demonstrate 
a current right knee disability.

5.  There is competent medical evidence that the Veteran's 
residuals of a low back injury were first manifest in 
service.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  The Veteran's claimed residuals of a right knee injury 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2008).

4.  The Veteran's residuals of a low back injury were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for hearing loss and a right 
knee disorder in a July 2006 notification letter.  In that 
same letter, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified VA treatment records have 
been obtained.

Records in the claims file reveal that the Veteran's complete 
service treatment records and service personnel records were 
not obtained.  Various memoranda prepared by the RO and 
incorporated into the claims file indicate that unsuccessful 
attempts were made to obtain the Veteran's service treatment 
records in July 2006 and February 2007 from the United States 
Department of the Army and the VA Records Management Center 
in St. Louis, Missouri.  Unsuccessful requests were also made 
in September 2006 and January 2007 to obtain the Veteran's 
reserve unit service records.  Also in September 2006, the 
Veteran was contacted, advised that efforts were being made 
to obtain his service records, and requested to submit any 
service records in his possession.  A follow-up letter was 
mailed to the Veteran in October 2007, which repeated the 
RO's request that the Veteran provide any service records in 
his possession.  No records were received.  Given the efforts 
made by the RO, the Board is fully satisfied that all 
necessary efforts have been made to obtain service treatment 
records in this case.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (holding that VA has a heightened obligation 
to explain findings and carefully consider the benefit-of-
the-doubt rule where government records are presumed to be 
destroyed).

Additionally, the Veteran was afforded a VA examination of 
the right knee and a VA audiological examination in May 2008.  
The Veteran's claims file was reviewed in conjunction with 
these examinations.

Insofar as the Veteran's claims of service connection for 
tinnitus and residuals of a low back injury, the Board has 
considered whether VA has fulfilled its notification and 
assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  
Nevertheless, given the favorable action taken above, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic diseases of 
the nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, the Board notes that, under 38 U.S.C.A. 
§ 1154(b), where a veteran engaged the enemy in combat during 
service, satisfactory lay evidence or other evidence that an 
injury or illness was incurred or aggravated in combat shall 
be accepted as sufficient proof of service connection, even 
where there is no official record of such incurrence or 
aggravation, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If such 
evidence is presented, a presumption of service connection is 
created that may be rebutted by clear and convincing evidence 
disproving the in-service incurrence or aggravation.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service.  See Caluza, 7 Vet. App. at 507.

III.  Service Connection for Hearing Loss

In order for service connection to be granted for hearing 
loss, such hearing loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, hearing impairment will be considered a disability 
when the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

As previously discussed in this decision, efforts to obtain 
the Veteran's complete service treatment records, including 
his enlistment examination and separation examination 
reports, have been unsuccessful despite the RO's diligent 
efforts to do so.  Limited service treatment records which 
were provided by the Veteran do not reflect any in-service 
complaints of hearing loss or other ear symptoms, nor do they 
reflect any treatment for or diagnoses of such symptoms.

In May 2008, the Veteran underwent a VA audiological 
examination to assess the nature and etiology of his claimed 
hearing loss.  At that time, the Veteran reported that he was 
unable to hear as well as normal, and that his family and co-
workers were required to speak louder to him.  He reported 
in-service exposure to various noise, including, range 
training, IED blasts, mortar round explosions, and gunfire 
from large caliber weapons.  Audiometric testing, however, 
revealed puretone thresholds which were within normal limits, 
as defined under 38 C.F.R. § 3.385:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
10
LEFT
15
15
20
15
15

Speech audiometry testing administered via the Maryland CNC 
word list speech recognition test revealed speech recognition 
ability of 94 percent in the right ear and 96 percent in the 
left ear.  Inter-test consistency for both puretone testing 
and speech recognition testing was noted as being good for 
both ears, following re-instruction to the Veteran.  Based 
upon the examination, the VA examiner concluded that the 
Veteran's hearing sensitivity was within normal limits for 
all frequencies from 500 Hertz through 4000 Hertz.

At his June 2009 Travel Board hearing, the Veteran testified 
that he first noticed his hearing loss after his discharge 
from service when he noticed that he was watching television 
with the volume turned high.

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for hearing 
loss.  Although the Board is mindful of the Veteran's 
contention that he has noticed a decrease in his hearing 
sensitivity since his discharge from service, the 
audiological testing performed at his May 2009 VA examination 
does not reflect any present hearing loss.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


IV.  Service Connection for Tinnitus

At the Veteran's April 2008 VA audiological examination, he 
complained of ringing in his years with onset occurring three 
years before.  As noted in the preceding section, he reported 
various sources of in-service noise exposure.  The VA 
examiner provided a diagnosis of bilateral tinnitus, however, 
declined to offer an opinion as to the etiology of the 
Veteran's tinnitus due to the absence of the Veteran's 
induction and separation examination reports in the claims 
file.

At his June 2009 Travel Board hearing, the Veteran stated 
that he has experienced ongoing tinnitus since his active 
duty service.

The Board has reviewed the evidence in the claims file and 
finds that the Veteran is entitled to service connection for 
tinnitus.  At his VA examination and his Travel Board 
hearing, the Veteran consistently stated in-service exposure 
to IED explosions, mortar round explosions, range fire, and 
combat gunfire from large caliber weapons.  The Veteran's 
contentions in this regard are adequately supported by his 
service history, as related in his Narrative for Award of 
Bronze Star Medal, which amply reflects that the Veteran 
served as a member of a gun truck escort platform and 
participated in multiple combat and escort missions through 
hostile areas.  Although the VA examiner declined to opine as 
to the etiology of the Veteran's diagnosed tinnitus due to 
the absence of service treatment records, the Board finds 
that in-service incurrence of tinnitus by the Veteran is 
consistent with the circumstances, conditions, and hardships 
of his active duty service.  Moreover, the Board finds that 
there is no evidence in the claims file which rebuts, by 
clear and convincing evidence, the presumption that the 
Veteran's tinnitus was incurred in service.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's tinnitus was first manifest in service.  
Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.



V.  Service Connection for Residuals of a Right Knee Injury

Limited service treatment records obtained from the Veteran 
do not reflect any in-service subjective complaints of right 
knee pain, nor do they indicate any treatment for or 
diagnosis of a right knee injury during service.

Similarly, post-service treatment records from the VA medical 
center in Trenton, New Jersey, for treatment rendered from 
April 2006 through April 2007, also do not indicate any 
subjective complaints of right knee pain.  There is also no 
indication in those records of any treatment for or diagnoses 
of right knee symptoms.

At a May 2008 VA examination of the right knee, the Veteran 
reported ongoing right knee pain which began in April of 
2005.  He was unable to recall any specific details of his 
claimed in-service right knee injury, but stated that he was 
treated during service with Motrin for his right knee.  An 
examination of the right knee revealed no gross deformity, 
joint line effusion, or joint line tenderness.  Range of 
motion testing of the knee revealed flexion from zero to 125 
degrees without pain.  No change in motion, reports of pain, 
fatigue, weakness, or lack of endurance was noted after five 
repetitions of motion of the right knee.  Anterior drawer, 
Lachman tests, and McMurray tests were negative for any 
clinical findings.  X-rays of the right knee were 
unremarkable.  The Veteran was diagnosed with chronic right 
knee pain, which was likely secondary to a thoracic and 
lumbar strain.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to service connection for 
residuals of a right knee injury.  Neither the service 
treatment records available in the claims file nor the post-
service treatment records reflect any subjective complaints 
of right knee pain, nor do they reflect a diagnosis of a 
right knee disability.  Although the Board notes the 
Veteran's assertions that he has experienced right knee pain 
continuously since service, the Board observes that the May 
2008 VA examination report does not note any objective 
findings in relation to the Veteran's right knee.  The VA 
examiner provided a diagnosis of "chronic right knee pain," 
however, the Board notes that pain is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303 (2007). Without the 
diagnosis of an objective right knee disability, neither the 
Veteran's subjective complaints of knee pain nor the VA 
examiner's diagnosis of chronic right knee pain are 
sufficient to substantiate a claim of service connection.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(stating that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a 
right knee injury, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

VI.  Service Connection for Residuals of a Low Back Injury

Service treatment records in the claims file reflect that the 
Veteran was initially treated in December 2004 for an acute 
exacerbation of mechanical low back pain.  Treatment 
consisted of medications, applications of ice packs and 
heating pads, and restrictions of no running, jumping, 
marching, sit-ups, push-ups, or lifting weights greater than 
30 pounds for seven days.

Follow-up treatment for ongoing complaints of back pain was 
rendered in March and April of 2005.  The April 2005 service 
treatment record reflects that the Veteran reported that he 
injured his back while lifting a tire.  At that time he was 
treated with medications and was restricted from running, 
lifting weights greater than 20 pounds, and weightlifting for 
two weeks.

Following his discharge from active duty service in July 
2005, the Veteran sought treatment for ongoing back pain in 
April 2006 at the Trenton VA medical center.  At that time, 
he reported low back pain which had persisted for a year 
since his in-service injury sustained while picking up a 
tire.  The Veteran was diagnosed with low back pain, however, 
no opinion was offered as to the etiology of the Veteran's 
back disorder.

In May 2008, the Veteran received a VA examination of his low 
back.  At that time, he reported that he had developed low 
back pain in December 2004 and January 2005 after carrying 
another soldier who had been wounded.  A lumbar spine 
examination demonstrated no gross deformity, however, did 
reveal tenderness to palpation over the lower portion of the 
lumbar paraspinal.  Range of motion testing of the lumbar 
spine revealed flexion from zero to 80 degrees without pain, 
extension from zero to 25 degrees with pain at the end of 
motion, lateral bending from zero to 40 degrees bilaterally 
with discomfort at the ends of motion, and rotation from zero 
to 45 degrees bilaterally without pain.  Mild tenderness to 
palpation was also noted over the lower portion of the left 
thoracic paraspinal.  A neurological examination revealed 
full motor muscle strength in the bilateral lower 
extremities.  Sensation was intact to light touch.  Deep 
tendon reflexes were 1+ at bilateral knees and ankles.  
Babinski tests were negative, and no ankle clonus was 
detected.  The Veteran was diagnosed with strains of the 
thoracic and lumbar spine.

At his June 2009 Travel Board hearing, the Veteran testified 
that he injured his back on several occasions during his 
active duty service in Iraq.  He reported ongoing back pain 
since service.  In describing his present back symptoms, he 
related that his back became symptomatic after lifting heavy 
objects, with certain movements which caused him to "move 
the wrong way," and after riding in cars for long periods of 
time.  The Veteran stated that he was currently employed as a 
mechanic, and worked under the supervision of his father, who 
assisted him by assigning him occupational tasks which did 
not aggravate his back symptoms.

Based upon the evidence of record, the Board finds that the 
Veteran is entitled to service connection for residuals of a 
low back injury.  Limited service treatment records provided 
by the Veteran reflect that he was treated on at least three 
occasions for back injuries sustained during service.  In 
April 2006, less than one year from his discharge from 
service, the Veteran continued to report ongoing back pain 
and received a general diagnosis of low back pain.  The 
Veteran's May 2008 VA examination revealed ongoing 
symptomatology in his lumbar and thoracic spine, and he was 
diagnosed with thoracic and lumbar strains.  The Board notes 
that the VA examiner has failed to offer an opinion as to the 
etiology of the Veteran's back disorder.  Nonetheless, the 
Board also notes that the service treatment records in the 
claims file demonstrate that the Veteran sustained recurrent 
back injuries during service.  Further, the Board notes the 
Veteran's lay statements asserting that he has experienced 
ongoing and continued back pain since his in-service back 
injuries.  The Veteran's lay statements are supported by July 
2006 VA treatment records which indicate ongoing back 
symptoms within a short period from the Veteran's discharge 
from service.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's presently diagnosed 
low back disorder, which is manifested by ongoing back 
symptoms since his active duty service, was incurred in 
service.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's residuals of a low back disorder were 
first manifest in service.  Service connection is accordingly 
warranted for this disorder.  As such, the claim is granted 
in full.


ORDER

Entitlement to service connection for bilateral hearing loss, 
is denied.

Entitlement to service connection for tinnitus, is granted.

Entitlement to service connection for residuals of a right 
knee injury, is denied.

Entitlement to service connection for residuals of a low back 
injury, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


